UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-01608 _ Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code:_ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/10 Item 1. Reports to Stockholders. F RANKLIN H IGH I NCOME F UND Contents Shareholder Letter 1 Semiannual Report Financial Statements 29 Franklin High Income Fund 3 Notes to Financial Statements 33 Performance Summary 8 Shareholder Information 45 Your Funds Expenses 11 Financial Highlights and Statement of Investments 13 Semiannual Report Franklin High Income Fund Your Funds Goals and Main Investments: Franklin High Income Fund seeks a high level of current income, with a secondary goal of capital appreciation, by investing substantially in high yield, lower rated debt securities and preferred stocks. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin High Income Fund covers the period ended November 30, 2010. Performance Overview Franklin High Income Fund  Class A delivered a +9.20% cumulative total return for the six months under review. The Fund  Class A outperformed its benchmark, the Credit Suisse (CS) High Yield Index, which tracks the high yield debt market and posted a total return of +8.56%. 1 The Fund  Class A performed comparably to its peers, as measured by the Lipper High Current Yield Funds Classification Average, a group of funds that aim at high relative current yield from fixed income securities, which had a total return of +8.98% for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Economic and Market Overview The U.S. economy expanded during the six-month reporting period, but the pace of growth slowed from earlier in 2010 as the job market remained sluggish. The nations economic activity as measured by gross domestic product registered annualized growth rates of 1.7% and 2.6% in the second and third quarters of 1. Source: © 2010 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. Source: Lipper Inc. For the six-month period ended 11/30/10, the Lipper High Current Yield Funds Classification Average consisted of 499 funds. Lipper calculations do not include sales charges but include reinvestment of any income or distributions. Fund performance relative to the average may have differed if these or other factors had been considered. Indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 18. Semiannual Report | 3 2010. The unemployment rate was 9.8% in November. 3 Remaining challenges to sustained economic recovery include elevated debt concerns and a struggling housing sector. Crude oil prices began the reporting period at $74 per barrel and rose steadily until they abruptly fell to a six-month low of $71 in August due to slumping stock prices, reduced demand and abundant inventory levels. Prices quickly rallied after receiving a boost from the falling dollar and positive economic data, reached a six-month high of $88 in mid-November, and ended the period at $84. Novembers inflation rate was an annualized 1.1%. 3 Core inflation, which excludes food and energy costs, slowed slightly from the beginning of the period to end at an annualized rate of 0.8%. 3 During the period under review, consumers were concerned about disappointing employment numbers, a plunge in home sales spurred by the expiration of a homebuyer tax credit, and fears of a renewed economic slowdown. Although consumer confidence declined for the six-month period, it rose slightly in October and November. In November, the Federal Reserve Board (Fed) announced it would maintain the federal funds target rate within a range of 0% to 0.25% for an extended period. The Fed, concerned about the slowing pace of recovery as well as inflation, which had dipped to a level below its mandate to foster maximum employment and price stability, said it intended to buy $600 billion of government debt in an effort to correct these conditions. Investor concerns about weak economic data and the potential spillover effects of the European debt crisis led to market volatility. Wary investors favored short-term Treasuries, and Treasury yields dipped to very low levels during the period. Near period-end, encouraging corporate earnings reports and the prospect of Fed intervention boosted consumer confidence and fueled an equity market rally. For the six-month period under review, however, Treasury prices rose and yields declined, reflecting general investor uncertainty and risk aversion. Following a pullback that occurred during 2010s second quarter precipitated by concerns regarding the fiscal health of Greece and certain other European countries, financial markets rebounded during much of the six-month reporting period. A combination of healthy equity market performance, a more sanguine U.S. economic outlook, and a continued decline in the trailing 12-month default rate for high yield issuers largely drove the high yield corporate bond markets positive performance. Moreover, although new-issue high yield supply rose to historical highs during the period, demand for this asset class remained 3. Source: Bureau of Labor Statistics. 4 | Semiannual Report Dividend Distributions* 6/1/1011/30/10 Dividend per Share Month Class A Class B Class C Class R Advisor Class Ju n e 1.15 ce n ts 1.06 ce n ts 1.06 ce n ts 1.09 ce n ts 1.18 ce n ts July 1.15 ce n ts 1.06 ce n ts 1.06 ce n ts 1.09 ce n ts 1.18 ce n ts August 1.20 ce n ts 1.11 ce n ts 1.11 ce n ts 1.14 ce n ts 1.23 ce n ts September 1.20 ce n ts 1.13 ce n ts 1.13 ce n ts 1.15 ce n ts 1.22 ce n ts October 1.20 ce n ts 1.13 ce n ts 1.13 ce n ts 1.15 ce n ts 1.22 ce n ts November 1.20 ce n ts 1.13 ce n ts 1.13 ce n ts 1.15 ce n ts 1.22 ce n ts Total 7.10 cents 6.62 cents 6.62 cents 6.77 cents 7.25 cents *All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. strong. This demand helped absorb new debt offerings without significant impact on secondary market prices. The largest use of new-issue proceeds, particularly earlier in the period, was for debt refinancing, which tended to improve companies liquidity profiles. Although longer term Treasury yields rose toward period-end, longer rates declined overall during the period. The 10-year Treasury note yield fell from 3.31% at the beginning of the period to 2.81% at period-end after reaching a low of 2.41% in October. In addition, yield spreads, as measured by the CS High Yield Index, fell from 6.88 percentage points to 6.34 percentage points during the period. 4 Given this combination of tighter yield spreads and lower Treasury yields, the high yield market generated a total return of +8.56% as measured by the CS High Yield Index for the six months ended November 30, 2010. 1 The high yield market experienced a modest pullback toward period-end, again as a result of concerns regarding the health of certain eurozone countries; however, the fundamental credit outlook for many high yield issuers remained supportive heading into 2011. Market expectations for moderate U.S. economic growth, continued corporate earnings increases and the companies ability to access public debt markets for financing needs should carry forward into 2011 in our view. Valuations were near longer term averages at period-end, while the default rate was anticipated to end 2010 below its historical mean. However, risks remained about the potential global impact of Europes fiscal challenges, 4. Source: Credit Suisse. Semiannual Report | 5 Top 10 Holdings by Issuer* 11/30/10 Company % of Total Sector/Industry Net Assets HCA Inc. % Health Care Equipment & Services Ford Motor Credit Co. LLC % Automobiles & Components GMAC Inc. % Diversified Financials CIT Group Inc. % Banks International Lease Finance Corp. % Diversified Financials Harrahs Operating Co. Inc. % Consumer Services MGM Resorts International % Consumer Services Texas Competitive Electric Holdings Co. % Utilities Chesapeake Energy Corp. % Energy EchoStar DBS Corp. % Media *Securities are listed by issuer, which may appear by another name in the SOI. the highly leveraged balance sheets of certain existing high yield issuers, and whether some companies management teams may become more shareholder friendly. In this environment, we remained focused on our fundamental, bottom-up security selection process as we manage the Fund. Investment Strategy We are disciplined, fundamental investors who mainly rely on our analysts in-depth industry expertise to evaluate companies. We examine sectors and individual securities in detail. When evaluating an issuers creditworthiness, we consider the issuers experience, managerial strength, sensitivity to economic conditions, credit rating, and current and prospective financial condition. We may also enter into various transactions involving certain currency-, interest rate- or credit-related derivative instruments for hedging purposes, to enhance returns or to obtain exposure to various market sectors. Managers Discussion During the reporting period, the Fund moved to a generally neutral beta positioning. Overall, the Fund performed comparably to the performance of its Lipper peer group, with security selection being generally additive to relative returns. 5 The Funds sector and industry weightings also impacted relative performance compared to the peer group. For example, the Funds underweighting in the food retailing industry helped relative results as competitive challenges for certain high yield operators in this segment caused the industry to lag the overall CS High Yield Index. 6 The Funds overweighted exposure to the industrials sector also boosted performance given improving fundamental trends for certain more economically sensitive issuers. 7 Our overweighted energy sector allocation, which represented the Funds largest sector exposure, aided performance, particularly certain holdings that rebounded as fallout from the Gulf oil spill began to dissipate. The Funds underweighted position in retailing, which underperformed the index, also contributed to relative results. The Funds overweighted allocation to the utilities sector, which continued to be challenged by low natural gas prices that hurt the profitability of certain power producers, was a drag on relative performance although security selection within 5. For industry weighting comparisons, the Funds peer group comprises some of the mutual funds found within the Lipper High Current Yield Funds Classification Average. 6. Food retailing is part of food and staples retailing in the SOI. 7. Industrials sector holdings are part of capital goods and commercial and professional services in the SOI. 6 | Semiannual Report the sector was additive to performance. The Funds overweighting in the media industry, excluding broadcasting, also hindered results as certain advertising-reliant companies faced challenges. In addition, the Funds underweighted positioning in some other cyclical sectors, including the technology industry, negatively affected relative performance given a rebound in these more economically sensitive industries. 8 Thank you for your continued participation in Franklin High Income Fund. We look forward to serving your future investment needs. Christopher J. Molumphy, CFA Senior Portfolio Manager Eric G. Takaha, CFA Portfolio Manager Franklin High Income Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of November 30, 2010, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 8. Technology-related holdings are part of semiconductors and semiconductor equipment, software and services, and technology hardware and equipment in the SOI. Semiannual Report | 7 Performance Summary as of 11/30/10 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FHAIX) Change 11/30/10 5/31/10 Net Asset Value (NAV) +$ $ $ Distributions (6/1/1011/30/10) Divide n d I n come $ Class B (Symbol: FHIBX) Change 11/30/10 5/31/10 Net Asset Value (NAV) +$ $ $ Distributions (6/1/1011/30/10) Divide n d I n come $ Class C (Symbol: FCHIX) Change 11/30/10 5/31/10 Net Asset Value (NAV) +$ $ $ Distributions (6/1/1011/30/10) Divide n d I n come $ Class R (Symbol: FHIRX) Change 11/30/10 5/31/10 Net Asset Value (NAV) +$ $ $ Distributions (6/1/1011/30/10) Divide n d I n come $ Advisor Class (Symbol: FVHIX) Change 11/30/10 5/31/10 Net Asset Value (NAV) +$ $ $ Distributions (6/1/1011/30/10) Divide n d I n come $ Performance Cumulative total retur n excludes sales charges. Average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Value of $10,000 I n vestme n t 3 $ Avg. A nn . Total Retur n (12/31/10) 4 + % + % + % Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nn ual Operati n g Expe n ses 7 % 8 | Semiannual Report Performance Summary (continued) Performance (continued) Class B 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Value of $10,000 I n vestme n t 3 $ Avg. A nn . Total Retur n (12/31/10) 4 + % + % + % Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nn ual Operati n g Expe n ses 7 % Class C 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Value of $10,000 I n vestme n t 3 $ Avg. A nn . Total Retur n (12/31/10) 4 + % + % + % Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nn ual Operati n g Expe n ses 7 % Class R 6-Month 1-Year 5-Year Inception (1/1/02) Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Value of $10,000 I n vestme n t 3 $ Avg. A nn . Total Retur n (12/31/10) 4 + % + % + % Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nn ual Operati n g Expe n ses 7 % Advisor Class 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 1 + % + % + % + % Average A nn ual Total Retur n 2 + % + % + % + % Value of $10,000 I n vestme n t 3 $ Avg. A nn . Total Retur n (12/31/10) 4 + % + % + % Distributio n Rate 5 % 30-Day Sta n dardized Yield 6 % Total A nn ual Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Performance Summary (continued) Endnotes The risks associated with higher yielding, lower rated securities include higher risk of default and loss of principal. Investment in foreign securities also involves special risks, including currency fluctuations, and political and economic uncertainty. In addition, interest rate movements will affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the respective classs November dividend and the maximum offering price (NAV for Classes B, C, R and Advisor) per share on 11/30/10. 6. The 30-day standardized yield for the 30 days ended 11/30/10 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 6/1/10 Value 11/30/10 Period* 6/1/1011/30/10 Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class B Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Class R Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.75%; B: 1.25%; C: 1.25%; R: 1.10%; and Advisor: 0.60%), multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 12 | Semiannual Report Franklin High Income Trust Financial Highlights Franklin High Income Fund Six Months Ended November 30, 2010 Year Ended May 31, Class A (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 1.89 $ 1.66 $ 2.01 $ 2.17 $ 2.08 $ 2.09 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.07 0.15 0.14 0.15 0.15 0.15 Net realized a n d u n realized gai n s (losses) 0.10 0.23 (0.34 ) (0.15 ) 0.10 (0.01 ) Total from i n vestme n t operatio n s 0.17 0.38 (0.20 )  0.25 0.14 Less distributio n s from n et i n vestme n t i n come (0.07 ) (0.15 ) (0.15 ) (0.16 ) (0.16 ) (0.15 ) Redemptio n fees c    d  d  d  d Net asset value, e n d of period $ 1.99 $ 1.89 $ 1.66 $ 2.01 $ 2.17 $ 2.08 Total retur n e 9.20 % 23.50 % (9.23 )% 0.02 % 12.29 % 6.89 % Ratios to average net assets f Expe n ses g 0.75 % 0.74 % 0.78 % 0.74 % 0.76 % 0.75 % Net i n vestme n t i n come 7.63 % 8.30 % 8.80 % 7.62 % 7.33 % 7.17 % Supplemental data Net assets, e n d of period (000s) $ 2,528,136 $ 2,286,144 $ 1,811,866 $ 2,044,744 $ 2,278,898 $ 2,165,990 Portfolio tur n over rate 27.35 % 41.14 % 26.56 % 31.17 % 38.27 % 29.26 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2010 Year Ended May 31, Class B (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 1.88 $ 1.66 $ 2.00 $ 2.16 $ 2.07 $ 2.08 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.07 0.14 0.14 0.14 0.14 0.14 Net realized a n d u n realized gai n s (losses) 0.10 0.22 (0.34 ) (0.15 ) 0.09 (0.01 ) Total from i n vestme n t operatio n s 0.17 0.36 (0.20 ) (0.01 ) 0.23 0.13 Less distributio n s from n et i n vestme n t i n come (0.07 ) (0.14 ) (0.14 ) (0.15 ) (0.14 ) (0.14 ) Redemptio n fees c    d  d  d  d Net asset value, e n d of period $ 1.98 $ 1.88 $ 1.66 $ 2.00 $ 2.16 $ 2.07 Total retur n e 8.97 % 22.27 % (9.21 )% (0.51 )% 11.78 % 6.35 % Ratios to average net assets f Expe n ses g 1.25 % 1.25 % 1.28 % 1.25 % 1.26 % 1.25 % Net i n vestme n t i n come 7.13 % 7.79 % 8.30 % 7.11 % 6.83 % 6.67 % Supplemental data Net assets, e n d of period (000s) $ 38,896 $ 48,366 $ 67,059 $ 114,793 $ 164,690 $ 184,076 Portfolio tur n over rate 27.35 % 41.14 % 26.56 % 31.17 % 38.27 % 29.26 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2010 Year Ended May 31, Class C (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 1.90 $ 1.67 $ 2.02 $ 2.18 $ 2.09 $ 2.10 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.07 0.15 0.14 0.15 0.14 0.14 Net realized a n d u n realized gai n s (losses) 0.10 0.22 (0.35 ) (0.16 ) 0.09 (0.01 ) Total from i n vestme n t operatio n s 0.17 0.37 (0.21 ) (0.01 ) 0.23 0.13 Less distributio n s from n et i n vestme n t i n come (0.07 ) (0.14 ) (0.14 ) (0.15 ) (0.14 ) (0.14 ) Redemptio n fees c    d  d  d  d Net asset value, e n d of period $ 2.00 $ 1.90 $ 1.67 $ 2.02 $ 2.18 $ 2.09 Total retur n e 8.88 % 22.74 % (9.65 )% (0.50 )% 11.67 % 6.31 % Ratios to average net assets f Expe n ses g 1.25 % 1.25 % 1.28 % 1.25 % 1.26 % 1.25 % Net i n vestme n t i n come 7.13 % 7.79 % 8.30 % 7.11 % 6.83 % 6.67 % Supplemental data Net assets, e n d of period (000s) $ 445,891 $ 398,292 $ 310,399 $ 332,785 $ 384,421 $ 361,701 Portfolio tur n over rate 27.35 % 41.14 % 26.56 % 31.17 % 38.27 % 29.26 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2010 Year Ended May 31, Class R (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 1.91 $ 1.68 $ 2.02 $ 2.19 $ 2.09 $ 2.10 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.07 0.15 0.14 0.15 0.15 0.14 Net realized a n d u n realized gai n s (losses) 0.10 0.22 (0.33 ) (0.17 ) 0.10 (0.01 ) Total from i n vestme n t operatio n s 0.17 0.37 (0.19 ) (0.02 ) 0.25 0.13 Less distributio n s from n et i n vestme n t i n come (0.07 ) (0.14 ) (0.15 ) (0.15 ) (0.15 ) (0.14 ) Redemptio n fees c    d  d  d  d Net asset value, e n d of period $ 2.01 $ 1.91 $ 1.68 $ 2.02 $ 2.19 $ 2.09 Total retur n e 8.92 % 22.78 % (9.01 )% (0.79 )% 12.33 % 6.45 % Ratios to average net assets f Expe n ses g 1.10 % 1.10 % 1.13 % 1.10 % 1.11 % 1.10 % Net i n vestme n t i n come 7.28 % 7.94 % 8.45 % 7.26 % 6.98 % 6.82 % Supplemental data Net assets, e n d of period (000s) $ 159,409 $ 122,056 $ 42,459 $ 35,766 $ 26,671 $ 9,972 Portfolio tur n over rate 27.35 % 41.14 % 26.56 % 31.17 % 38.27 % 29.26 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Highlights (continued) Franklin High Income Fund Six Months Ended November 30, 2010 Year Ended May 31, Advisor Class (unaudited) Per share operating performance (for a share outsta n di n g throughout the period) Net asset value, begi nn i n g of period $ 1.89 $ 1.66 $ 2.01 $ 2.17 $ 2.08 $ 2.09 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.08 0.16 0.14 0.16 0.16 0.15 Net realized a n d u n realized gai n s (losses) 0.09 0.22 (0.34 ) (0.16 ) 0.09 (0.01 ) Total from i n vestme n t operatio n s 0.17 0.38 (0.20 )  0.25 0.14 Less distributio n s from n et i n vestme n t i n come (0.07 ) (0.15 ) (0.15 ) (0.16 ) (0.16 ) (0.15 ) Redemptio n fees c    d  d  d  d Net asset value, e n d of period $ 1.99 $ 1.89 $ 1.66 $ 2.01 $ 2.17 $ 2.08 Total retur n e 9.28 % 23.65 % (9.12 )% 0.18 % 12.44 % 7.06 % Ratios to average net assets f Expe n ses g 0.60 % 0.60 % 0.63 % 0.60 % 0.61 % 0.60 % Net i n vestme n t i n come 7.78 % 8.44 % 8.95 % 7.76 % 7.48 % 7.32 % Supplemental data Net assets, e n d of period (000s) $ 261,696 $ 189,004 $ 149,485 $ 56,656 $ 56,593 $ 43,502 Portfolio tur n over rate 27.35 % 41.14 % 26.56 % 31.17 % 38.27 % 29.26 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) Franklin High Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 0.1% Automobiles & Components 0.0%  a,b Cambridge I n dustries Liquidati n g Trust I n terest U n ited States 4,853,892 $ 14,562 a,b,c Harvard I n dustries I n c. U n ited States 793,966  14,562 Media 0.1% a Charter Commu n icatio n s I n c., wts., 11/30/14 U n ited States 38,880 194,400 a Dex O n e Corp. U n ited States 393,939 1,871,210 2,065,610 Total Common Stocks and Other Equity Interests (Cost $37,867,300) 2,080,172 Preferred Stocks 0.2% Banks 0.0%  a Freddie Mac, 8.375%, pfd., Z U n ited States 400,000 216,000 Diversified Financials 0.2% d GMAC I n c., 7.00%, pfd., 144A U n ited States 7,000 6,250,125 Total Preferred Stocks (Cost $12,485,000) 6,466,125 Principal Amount* Corporate Bonds 93.2% Automobiles & Components 3.3% Ford Motor Credit Co. LLC, se n ior n ote, 7.50%, 8/01/12 U n ited States 20,000,000 21,050,000 7.00%, 4/15/15 U n ited States 18,000,000 19,035,180 6.625%, 8/15/17 U n ited States 15,000,000 15,475,725 8.125%, 1/15/20 U n ited States 10,000,000 11,479,190 The Goodyear Tire & Rubber Co., se n ior n ote, 8.25%, 8/15/20 U n ited States 27,150,000 27,421,500 d TRW Automotive I n c., se n ior n ote, 144A, 7.25%, 3/15/17 U n ited States 17,000,000 18,402,500 112,864,095 Banks 1.7% CIT Group I n c., se n ior secured sub. bo n d, 7.00%, 5/01/17 U n ited States 55,000,000 53,900,000 Regio n s Ba n k, sub. n ote, 7.50%, 5/15/18 U n ited States 4,200,000 4,053,403 57,953,403 Capital Goods 5.3% d Abe n goa Fi n a n ce SAU, se n ior n ote, 144A, 8.875%, 11/01/17 Spai n 27,700,000 25,587,875 d Alliso n Tra n smissio n I n c., se n ior n ote, 144A, 11.00%, 11/01/15 U n ited States 20,500,000 22,293,750 Arvi n meritor I n c., se n ior n ote, 10.625%, 3/15/18 U n ited States 12,000,000 13,500,000 BE Aerospace I n c., se n ior n ote, 6.875%, 10/01/20 U n ited States 4,800,000 4,962,000 Case New Holla n d I n c., se n ior n ote, 7.75%, 9/01/13 U n ited States 5,000,000 5,375,000 d 144A, 7.875%, 12/01/17 U n ited States 15,000,000 16,575,000 Gree n brier Cos. I n c., se n ior n ote, 8.375%, 5/15/15 U n ited States 4,117,000 4,117,000 The Ma n itowoc Co. I n c., se n ior n ote, 9.50%, 2/15/18 U n ited States 20,800,000 22,360,000 8.50%, 11/01/20 U n ited States 4,500,000 4,623,750 18 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Capital Goods (continued) d Pi n afore LLC/I n c., se n ior secured n ote, 144A, 9.00%, 10/01/18 U n ited States 4,900,000 $ 5,194,000 RBS Global & Rex n ord Corp., se n ior n ote, 8.50%, 5/01/18 U n ited States 25,000,000 25,750,000 se n ior sub. n ote, 11.75%, 8/01/16 U n ited States 5,000,000 5,300,000 RSC Equipme n t Re n tal I n c. a n d RSC Holdi n gs III LLC, se n ior n ote, 9.50%, 12/01/14 U n ited States 15,000,000 15,525,000 10.25%, 11/15/19 U n ited States 4,000,000 4,455,000 U n ited Re n tals North America I n c., se n ior sub. n ote, 8.375%, 9/15/20 U n ited States 7,500,000 7,443,750 183,062,125 Commercial & Professional Services 1.4% e Diversey Holdi n gs I n c., se n ior n ote, PIK, 10.50%, 5/15/20 U n ited States 19,600,000 21,658,000 f,g Goss Graphic Systems I n c., se n ior sub. n ote, 12.25%, 11/19/05 U n ited States 9,053,899 905 d I n teractive Data Corp., se n ior n ote, 144A, 10.25%, 8/01/18 U n ited States 6,300,000 6,835,500 d Navios Maritime Acquisitio n Corp., se n ior secured n ote, 144A, 8.625%, 11/01/17 U n ited States 19,700,000 19,958,563 48,452,968 Consumer Durables & Apparel 2.1% Jarde n Corp., se n ior n ote, 6.125%, 11/15/22 U n ited States 5,900,000 5,759,875 se n ior sub. n ote, 7.50%, 5/01/17 U n ited States 26,000,000 27,365,000 KB Home, se n ior n ote, 6.25%, 6/15/15 U n ited States 24,100,000 23,497,500 d M/I Homes I n c., se n ior n ote, 144A, 8.625%, 11/15/18 U n ited States 17,500,000 17,521,875 74,144,250 Consumer Services 9.2% d CKE Restaura n ts I n c., se n ior secured n ote, 144A, 11.375%, 7/15/18 U n ited States 27,875,000 29,965,625 d ClubCorp Club Operatio n s I n c., se n ior n ote, 144A, 10.00%, 12/01/18 U n ited States 19,500,000 18,525,000 d,f Fo n tai n ebleau Las Vegas, 144A, 11.00%, 6/15/15 U n ited States 20,000,000 164,000 Harrahs Operati n g Co. I n c., se n ior secured n ote, 11.25%, 6/01/17 U n ited States 40,000,000 43,700,000 d Mari n a District Fi n a n ce Co. I n c., se n ior secured n ote, 144A, 9.50%, 10/15/15 U n ited States 5,700,000 5,415,000 9.875%, 8/15/18 U n ited States 4,100,000 3,946,250 MGM Resorts I n ter n atio n al, se n ior n ote, 6.625%, 7/15/15 U n ited States 40,000,000 34,800,000 6.875%, 4/01/16 U n ited States 10,000,000 8,650,000 d NCL Corp. Ltd., se n ior n ote, 144A, 9.50%, 11/15/18 U n ited States 4,300,000 4,402,125 Norwegia n Cruise Li n e Ltd., se n ior secured n ote, 11.75%, 11/15/16 U n ited States 23,000,000 26,392,500 Pi nn acle E n tertai n me n t I n c., se n ior n ote, 8.625%, 8/01/17 U n ited States 16,800,000 18,165,000 se n ior sub. n ote, 7.50%, 6/15/15 U n ited States 9,000,000 8,921,250 Royal Caribbea n Cruises Ltd., se n ior deb., 7.25%, 3/15/18 U n ited States 15,000,000 16,162,500 Semiannual Report | 19 Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Consumer Services (continued) d Shi n gle Spri n gs Tribal Gami n g Authority, se n ior n ote, 144A, 9.375%, 6/15/15 U n ited States 13,884,000 $ 8,538,660 Starwood Hotels & Resorts Worldwide I n c., se n ior n ote, 6.75%, 5/15/18 U n ited States 15,000,000 16,462,500 7.15%, 12/01/19 U n ited States 5,000,000 5,575,000 f Statio n Casi n os I n c., se n ior n ote, 6.00%, 4/01/12 U n ited States 6,950,000 695 se n ior n ote, 7.75%, 8/15/16 U n ited States 9,575,000 1,915 se n ior sub. n ote, 6.50%, 2/01/14 U n ited States 3,400,000 1,360 se n ior sub. n ote, 6.875%, 3/01/16 U n ited States 8,400,000 3,360 d Travelport LLC/Travelport I n c., se n ior n ote, 144A, 9.00%, 3/01/16 U n ited States 13,100,000 13,034,500 U n iversal City Developme n t, se n ior n ote, 8.875%, 11/15/15 U n ited States 18,000,000 19,080,000 se n ior sub. n ote, 10.875%, 11/15/16 U n ited States 2,750,000 2,997,500 d Visa n t Corp., se n ior n ote, 144A, 10.00%, 10/01/17 U n ited States 30,900,000 31,981,500 316,886,240 Diversified Financials 4.3% d Ally Fi n a n cial I n c., se n ior bo n d, 144A, 7.50%, 9/15/20 U n ited States 5,000,000 4,925,000 h Ba n k of America Corp., pfd., sub. bo n d, M, 8.125% to 5/15/18, FRN thereafter, Perpetual U n ited States 35,000,000 35,012,250 GMAC I n c., se n ior n ote, 6.875%, 9/15/11 U n ited States 32,000,000 32,880,000 se n ior n ote, 6.875%, 8/28/12 U n ited States 5,000,000 5,187,500 sub. n ote, 8.00%, 12/31/18 U n ited States 10,000,000 10,200,000 I n ter n atio n al Lease Fi n a n ce Corp., se n ior n ote, R, 5.65%, 6/01/14 U n ited States 35,000,000 34,125,000 d se n ior secured n ote, 144A, 6.75%, 9/01/16 U n ited States 15,900,000 16,854,000 d Tra n sU n io n LLC/Tra n sU n io n Corp., se n ior n ote, 144A, 11.375%, 6/15/18 U n ited States 7,300,000 8,212,500 147,396,250 Energy 19.5% A n adarko Petroleum Corp., se n ior n ote, 8.70%, 3/15/19 U n ited States 25,000,000 30,570,075 A n tero Resources Fi n a n ce, se n ior n ote, 9.375%, 12/01/17 U n ited States 20,000,000 20,700,000 Atlas Pipeli n e Part n ers LP, se n ior n ote, 8.125%, 12/15/15 U n ited States 14,000,000 14,490,000 8.75%, 6/15/18 U n ited States 11,000,000 12,045,000 Berry Petroleum Co., se n ior n ote, 6.75%, 11/01/20 U n ited States 5,800,000 5,785,500 d BreitBur n E n ergy Part n ers LP, se n ior n ote, 144A, 8.625%, 10/15/20 U n ited States 13,700,000 13,734,250 d Carrizo Oil & Gas I n c., se n ior n ote, 144A, 8.625%, 10/15/18 U n ited States 8,600,000 8,600,000 d Chaparral E n ergy I n c., se n ior n ote, 144A, 9.875%, 10/01/20 U n ited States 17,700,000 18,208,875 d CHC Helicopter SA, se n ior secured n ote, 144A, 9.25%, 10/15/20 Ca n ada 33,400,000 34,402,000 Chesapeake E n ergy Corp., se n ior n ote, 9.50%, 2/15/15 U n ited States 5,000,000 5,625,000 6.625%, 8/15/20 U n ited States 32,950,000 33,361,875 20 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Compag n ie Ge n erale de Geophysique-Veritas, se n ior n ote, 7.50%, 5/15/15 Fra n ce 15,000,000 $ 15,450,000 9.50%, 5/15/16 Fra n ce 5,600,000 6,104,000 7.75%, 5/15/17 Fra n ce 5,000,000 5,275,000 d Co n sol E n ergy I n c., se n ior n ote, 144A, 8.00%, 4/01/17 U n ited States 7,400,000 7,992,000 8.25%, 4/01/20 U n ited States 5,700,000 6,198,750 Crosstex E n ergy LP/Crosstex E n ergy Fi n a n ce Corp., se n ior n ote, 8.875%, 2/15/18 U n ited States 15,000,000 15,712,500 El Paso Corp., se n ior n ote, 6.875%, 6/15/14 U n ited States 15,000,000 16,218,390 7.00%, 6/15/17 U n ited States 10,000,000 10,578,150 d 144A, 6.50%, 9/15/20 U n ited States 5,000,000 5,225,000 E n ergy Tra n sfer Equity LP, se n ior n ote, 7.50%, 10/15/20 U n ited States 20,300,000 21,112,000 i E n terprise Products Operati n g LLC, ju n ior sub. n ote, FRN, 7.034%, 1/15/68 U n ited States 25,000,000 25,942,375 d Expro Fi n a n ce Luxembourg, se n ior secured n ote, 144A, 8.50%, 12/15/16 U n ited Ki n gdom 26,700,000 26,099,250 Ge n eral Maritime Corp., se n ior n ote, 12.00%, 11/15/17 U n ited States 5,889,000 5,918,445 Holly Corp., se n ior n ote, 9.875%, 6/15/17 U n ited States 9,250,000 10,105,625 d Holly E n ergy Part n ers LP, se n ior n ote, 144A, 8.25%, 3/15/18 U n ited States 13,200,000 13,794,000 d Li nn E n ergy Corp., se n ior n ote, 144A, 8.625%, 4/15/20 U n ited States 22,000,000 23,430,000 7.75%, 2/01/21 U n ited States 12,000,000 12,240,000 MarkWest E n ergy Part n ers LP/Fi n a n ce Corp., se n ior n ote, 8.75%, 4/15/18 U n ited States 20,000,000 21,600,000 6.75%, 11/01/20 U n ited States 6,500,000 6,516,250 Marti n Midstream Part n ers LP, se n ior n ote, 8.875%, 4/01/18 U n ited States 11,500,000 11,873,750 d OPTI Ca n ada I n c., se n ior secured n ote, 144A, 9.00%, 12/15/12 Ca n ada 6,000,000 6,000,000 9.75%, 8/15/13 Ca n ada 10,000,000 10,000,000 Peabody E n ergy Corp., se n ior n ote, 7.375%, 11/01/16 U n ited States 6,900,000 7,641,750 6.50%, 9/15/20 U n ited States 12,500,000 13,562,500 Pe nn Virgi n ia Resource, se n ior n ote, 8.25%, 4/15/18 U n ited States 5,100,000 5,214,750 Petrohawk E n ergy Corp., se n ior n ote, 10.50%, 8/01/14 U n ited States 21,550,000 24,540,063 7.25%, 8/15/18 U n ited States 3,300,000 3,308,250 d Petroplus Fi n a n ce Ltd., se n ior n ote, 144A, 6.75%, 5/01/14 Switzerla n d 19,700,000 17,927,000 Plai n s Exploratio n & Productio n Co., se n ior n ote, 10.00%, 3/01/16 U n ited States 3,000,000 3,345,000 7.625%, 6/01/18 U n ited States 27,000,000 28,046,250 Pride I n ter n atio n al I n c., se n ior n ote, 6.875%, 8/15/20 U n ited States 4,100,000 4,366,500 Quicksilver Resources I n c., se n ior n ote, 8.25%, 8/01/15 U n ited States 20,000,000 20,550,000 11.75%, 1/01/16 U n ited States 2,600,000 2,996,500 9.125%, 8/15/19 U n ited States 5,000,000 5,400,000 Semiannual Report | 21 Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) Sa n dRidge E n ergy I n c., se n ior n ote, 8.75%, 1/15/20 U n ited States 3,300,000 $ 3,349,500 d 144A, 8.00%, 6/01/18 U n ited States 30,000,000 28,650,000 j PIK, 8.625%, 4/01/15 U n ited States 2,500,000 2,450,000 d Va n tage Drilli n g Co., se n ior secured n ote, 144A, 11.50%, 8/01/15 U n ited States 15,400,000 16,324,000 668,580,123 Food & Staples Retailing 0.9% Rite Aid Corp., se n ior secured n ote, 9.75%, 6/12/16 U n ited States 17,100,000 18,446,625 d 144A, 8.00%, 8/15/20 U n ited States 12,000,000 12,420,000 30,866,625 Food, Beverage & Tobacco 2.1% d CEDC Fi n a n ce Corp. I n ter n atio n al I n c., se n ior secured n ote, 144A, 9.125%, 12/01/16 U n ited States 10,450,000 11,077,000 Cott Beverages USA I n c., se n ior n ote, 8.125%, 9/01/18 U n ited States 7,900,000 8,492,500 d JBS USA LLC, se n ior n ote, 144A, 11.625%, 5/01/14 U n ited States 23,000,000 26,795,000 Pi nn acle Foods Fi n a n ce LLC, se n ior n ote, 8.25%, 9/01/17 U n ited States 25,000,000 25,437,500 71,802,000 Health Care Equipment & Services 5.9% Bosto n Scie n tific Corp., se n ior n ote, 6.00%, 1/15/20 U n ited States 20,000,000 21,593,120 Davita I n c., se n ior n ote, 6.625%, 11/01/20 U n ited States 6,400,000 6,360,000 6.375%, 11/01/18 U n ited States 8,300,000 8,248,125 FMC Fi n a n ce III SA, se n ior n ote, 6.875%, 7/15/17 Germa n y 15,000,000 16,087,500 d HCA Holdi n gs I n c., se n ior n ote, 144A, 7.75%, 5/15/21 U n ited States 8,000,000 7,890,000 HCA I n c., se n ior n ote, 6.50%, 2/15/16 U n ited States 6,300,000 6,221,250 se n ior secured bo n d, 7.25%, 9/15/20 U n ited States 4,300,000 4,531,125 se n ior secured n ote, 9.125%, 11/15/14 U n ited States 30,000,000 31,350,000 se n ior secured n ote, 7.875%, 2/15/20 U n ited States 15,000,000 16,031,250 j se n ior secured n ote, PIK, 9.625%, 11/15/16 U n ited States 11,000,000 11,783,750 d MedAssets I n c., se n ior n ote, 144A, 8.00%, 11/15/18 U n ited States 5,200,000 5,265,000 Te n et Healthcare Corp., d se n ior n ote, 144A, 8.00%, 8/01/20 U n ited States 3,600,000 3,537,000 se n ior secured bo n d, 8.875%, 7/01/19 U n ited States 15,000,000 16,050,000 U n ited Surgical Part n ers I n ter n atio n al I n c., se n ior sub. n ote, 8.875%, 5/01/17 U n ited States 8,500,000 8,776,250 j PIK, 9.25%, 5/01/17 U n ited States 15,000,000 15,562,500 i,j US O n cology Holdi n gs I n c., se n ior n ote, PIK, FRN, 6.737%, 3/15/12 U n ited States 8,573,000 8,495,535 Va n guard Health Holdi n g Co. II LLC, se n ior n ote, 8.00%, 2/01/18 U n ited States 15,000,000 15,225,000 203,007,405 22 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Household & Personal Products 0.4% Cellu Tissue Holdi n gs I n c., se n ior secured n ote, 11.50%, 6/01/14 U n ited States 10,900,000 $ 12,834,750 Materials 7.6% d Ardagh Packagi n g Fi n a n ce PLC, se n ior n ote, 144A, 9.125%, 10/15/20 Irela n d 5,700,000 5,871,000 se n ior secured n ote, 144A, 7.375%, 10/15/17 Irela n d 2,100,000 2,110,500 Ball Corp., se n ior n ote, 7.125%, 9/01/16 U n ited States 3,400,000 3,697,500 7.375%, 9/01/19 U n ited States 3,400,000 3,714,500 6.75%, 9/15/20 U n ited States 15,500,000 16,585,000 d Buildi n g Materials Corp. of America, se n ior n ote, 144A, 6.875%, 8/15/18 U n ited States 15,000,000 14,775,000 7.50%, 3/15/20 U n ited States 10,000,000 10,175,000 d FMG Fi n a n ce Pty. Ltd., se n ior n ote, 144A, 7.00%, 11/01/15 Australia 9,200,000 9,200,000 Freeport-McMoRa n Copper & Gold I n c., se n ior n ote, 8.375%, 4/01/17 U n ited States 5,700,000 6,374,817 Hu n tsma n I n ter n atio n al LLC, se n ior n ote, 5.50%, 6/30/16 U n ited States 1,100,000 1,069,750 d se n ior sub. n ote, 144A, 8.625%, 3/15/21 U n ited States 3,500,000 3,727,500 d I n eos Fi n a n ce PLC, se n ior secured n ote, 144A, 9.00%, 5/15/15 U n ited Ki n gdom 5,000,000 5,225,000 d I n eos Group Holdi n gs PLC, se n ior secured n ote, 144A, 8.50%, 2/15/16 U n ited Ki n gdom 22,000,000 19,195,000 d MacDermid I n c., se n ior sub. n ote, 144A, 9.50%, 4/15/17 U n ited States 23,600,000 24,839,000 Nalco Co., se n ior sub. n ote, 8.875%, 11/15/13 U n ited States 10,000,000 10,225,000 NewPage Corp., se n ior secured n ote, 11.375%, 12/31/14 U n ited States 33,000,000 30,030,000 Novelis I n c., se n ior n ote, 7.25%, 2/15/15 Ca n ada 10,000,000 10,337,500 d OMNOVA Solutio n s I n c., se n ior n ote, 144A, 7.875%, 11/01/18 U n ited States 6,700,000 6,700,000 Ownes -Illi n ois I n c., se n ior n ote, 7.80%, 5/15/18 U n ited States 7,950,000 8,605,875 d Rey n olds Group Issuer I n c./LLC/SA, se n ior n ote, 144A, 8.50%, 5/15/18 U n ited States 32,000,000 32,000,000 9.00%, 4/15/19 U n ited States 2,300,000 2,351,750 Solo Cup Co., se n ior secured n ote, 10.50%, 11/01/13 U n ited States 5,100,000 5,342,250 se n ior sub. n ote, 8.50%, 2/15/14 U n ited States 20,000,000 17,850,000 d TPC Group LLC, se n ior secured n ote, 144A, 8.25%, 10/01/17 U n ited States 10,600,000 10,918,000 260,919,942 Media 7.3% Cablevisio n Systems Corp., se n ior n ote, 8.625%, 9/15/17 U n ited States 18,000,000 19,665,000 CCH II LLC/CCH II Capital Corp., se n ior n ote, 13.50%, 11/30/16 U n ited States 29,335,118 34,652,108 d CCO Holdi n gs LLC, se n ior n ote, 144A, 7.875%, 4/30/18 U n ited States 4,100,000 4,264,000 d CCO Holdi n gs LLC/CCO Holdi n gs Capital Corp., se n ior n ote, 144A, 7.25%, 10/30/17 U n ited States 5,000,000 5,075,000 Clear Cha nn el Worldwide Holdi n gs I n c., se n ior n ote, A, 9.25%, 12/15/17 U n ited States 3,000,000 3,195,000 B, 9.25%, 12/15/17 U n ited States 12,000,000 12,870,000 CSC Holdi n gs I n c., se n ior deb., 7.625%, 7/15/18 U n ited States 8,000,000 8,760,000 EchoStar DBS Corp., se n ior n ote, 7.75%, 5/31/15 U n ited States 5,000,000 5,331,250 7.125%, 2/01/16 U n ited States 30,000,000 30,975,000 Semiannual Report | 23 Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Media (continued) Lamar Media Corp., se n ior sub. n ote, 6.625%, 8/15/15 U n ited States 17,800,000 $ 18,200,500 B, 6.625%, 8/15/15 U n ited States 10,000,000 10,125,000 Media Ge n eral I n c., se n ior secured n ote, 11.75%, 2/15/17 U n ited States 16,200,000 16,767,000 d,j Radio O n e I n c., se n ior n ote, 144A, PIK, 15.00%, 5/24/16 U n ited States 14,788,228 14,048,817 Salem Commu n icatio n s Corp., se n ior secured n ote, 9.625%, 12/15/16 U n ited States 372,000 390,600 d U n ivisio n Commu n icatio n s I n c., j se n ior n ote, 144A, PIK, 10.50%, 3/15/15 U n ited States 4,296,391 4,470,932 se n ior secured n ote, 144A, 7.875%, 11/01/20 U n ited States 7,425,000 7,629,187 se n ior secured n ote, 144A, 12.00%, 7/01/14 U n ited States 5,000,000 5,443,750 d UPC Germa n y GmbH, se n ior secured n ote, 144A, 8.125%, 12/01/17 Germa n y 10,000,000 10,431,250 Virgi n Media Secured Fi n a n ce, se n ior secured n ote, 6.50%, 1/15/18 U n ited Ki n gdom 12,400,000 13,159,500 WMG Acquisitio n Corp., se n ior secured n ote, 9.50%, 6/15/16 U n ited States 25,000,000 26,187,500 251,641,394 Pharmaceuticals, Biotechnology & Life Sciences 1.5% d E n do Pharmaceuticals Holdi n gs I n c., se n ior n ote, 144A, 7.00%, 12/15/20 U n ited States 8,000,000 8,100,000 d i n Ve n tiv Health I n c., se n ior n ote, 144A, 10.00%, 8/15/18 U n ited States 9,000,000 8,865,000 d Myla n I n c., se n ior n ote, 144A, 6.00%, 11/15/18 U n ited States 5,000,000 4,887,500 7.875%, 7/15/20 U n ited States 26,700,000 28,602,375 50,454,875 Real Estate 0.4% Forest City E n terprises I n c., se n ior n ote, 7.625%, 6/01/15 U n ited States 15,900,000 14,866,500 Retailing 1.4% Dollar Ge n eral Corp., se n ior n ote, 10.625%, 7/15/15 U n ited States 10,000,000 11,000,000 d Michaels Stores I n c., se n ior n ote, 144A, 7.75%, 11/01/18 U n ited States 25,700,000 25,121,750 d Petco A n imal Supplies I n c., se n ior n ote, 144A, 9.25%, 12/01/18 U n ited States 10,600,000 10,732,500 46,854,250 Semiconductors & Semiconductor Equipment 1.5% Adva n ced Micro Devices I n c., se n ior n ote, 8.125%, 12/15/17 U n ited States 6,100,000 6,466,000 d 144A, 7.75%, 8/01/20 U n ited States 3,600,000 3,708,000 Freescale Semico n ductor I n c., se n ior n ote, 8.875%, 12/15/14 U n ited States 15,000,000 15,300,000 10.125%, 12/15/16 U n ited States 1,700,000 1,619,250 d 144A, 10.75%, 8/01/20 U n ited States 15,000,000 14,775,000 d NXP BV/NXP Fu n di n g LLC, se n ior secured n ote, 144A, 9.75%, 8/01/18 Netherla n ds 7,900,000 8,640,625 50,508,875 24 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Software & Services 1.8% First Data Corp., se n ior n ote, 9.875%, 9/24/15 U n ited States 20,000,000 $ 17,100,000 9/24/15 U n ited States 4,000,000 3,400,000 d Sitel LLC, se n ior n ote, 144A, 11.50%, 4/01/18 U n ited States 15,900,000 13,594,500 Su n Gard Data Systems I n c., d se n ior n ote, 144A, 7.625%, 11/15/20 U n ited States 13,600,000 13,668,000 se n ior sub. n ote, 10.25%, 8/15/15 U n ited States 15,000,000 15,600,000 63,362,500 Technology Hardware & Equipment 0.7% Sa n mi n a-SCI Corp., d,i se n ior n ote, 144A, FRN, 3.042%, 6/15/14 U n ited States 5,000,000 4,768,750 se n ior sub. n ote, 6.75%, 3/01/13 U n ited States 10,000,000 10,025,000 se n ior sub. n ote, 8.125%, 3/01/16 U n ited States 10,000,000 10,075,000 24,868,750 Telecommunication Services 8.2% d Cricket Commu n icatio n s I n c., se n ior n ote, 144A, 7.75%, 10/15/20 U n ited States 34,800,000 32,190,000 Crow n Castle I n ter n atio n al Corp., se n ior bo n d, 7.125%, 11/01/19 U n ited States 2,100,000 2,283,750 se n ior n ote, 9.00%, 1/15/15 U n ited States 15,000,000 16,612,500 d Digicel Group Ltd., se n ior n ote, 144A, 8.875%, 1/15/15 Jamaica 25,000,000 25,375,000 Fro n tier Commu n icatio n s Corp., se n ior n ote, 8.25%, 4/15/17 U n ited States 4,300,000 4,751,500 8.50%, 4/15/20 U n ited States 10,000,000 11,050,000 8.75%, 4/15/22 U n ited States 11,100,000 12,237,750 d I n tegra Telecom I n c., se n ior secured n ote, 144A, 10.75%, 4/15/16 U n ited States 13,500,000 14,107,500 I n telsat Bermuda Ltd., se n ior n ote, 11.25%, 6/15/16 Luxembourg 20,000,000 21,475,000 d I n telsat Jackso n Holdi n g Ltd., se n ior n ote, 144A, 7.25%, 10/15/20 Luxembourg 3,900,000 3,909,750 I n telsat Subsidiary Holdi n g Co. Ltd., se n ior n ote, 8.50%, 1/15/13 Luxembourg 25,000,000 25,125,000 d 144A, 8.875%, 1/15/15 Luxembourg 5,000,000 5,125,000 MetroPCS Wireless I n c., se n ior n ote, 7.875%, 9/01/18 U n ited States 14,550,000 15,150,188 Qwest Commu n icatio n s I n ter n atio n al I n c., se n ior n ote, B, 7.50%, 2/15/14 U n ited States 10,000,000 10,150,000 f,g RSL Commu n icatio n s PLC, se n ior discou n t n ote, 10.125%, 3/01/08 U n ited Ki n gdom 44,500,000 356,000 se n ior n ote, 12.00%, 11/01/08 U n ited Ki n gdom 6,250,000 62,500 Spri n t Nextel Corp., se n ior n ote, 8.375%, 8/15/17 U n ited States 30,000,000 31,350,000 d West Corp., se n ior n ote, 144A, 7.875%, 1/15/19 U n ited States 22,400,000 22,176,000 d Wi n d Acquisitio n Fi n a n ce SA, se n ior n ote, 144A, 12.00%, 12/01/15 Italy 20,000,000 21,225,000 d,j Wi n d Acquisitio n Holdi n gs Fi n a n ce SA, se n ior secured n ote, 144A, PIK, 12.25%, 7/15/17 Italy 5,357,292 EUR 7,520,355 282,232,793 Semiannual Report | 25 Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Principal Amount* Value Corporate Bonds (continued) Transportation 2.1% d Air Ca n ada, se n ior secured n ote, 144A, 9.25%, 8/01/15 Ca n ada 18,400,000 $ 19,320,000 d Ceva Group PLC, se n ior secured n ote, 144A, 11.625%, 10/01/16 U n ited Ki n gdom 5,700,000 6,281,573 11.50%, 4/01/18 U n ited Ki n gdom 18,700,000 20,452,332 d Hertz Corp., se n ior n ote, 144A, 7.50%, 10/15/18 U n ited States 12,200,000 12,383,000 d Marquette Tra n sportatio n Co. I n c./Fi n a n ce Corp., se n ior secured n ote, 144A, 10.875%, 1/15/17 U n ited States 13,300,000 13,499,500 71,936,405 Utilities 4.6% Amere n Corp., se n ior n ote, 8.875%, 5/15/14 U n ited States 5,350,000 6,137,734 d Calpi n e Corp., se n ior secured n ote, 144A, 7.875%, 7/31/20 U n ited States 9,800,000 9,947,000 7.50%, 2/15/21 U n ited States 23,000,000 22,712,500 CMS E n ergy Corp., se n ior n ote, 8.75%, 6/15/19 U n ited States 15,000,000 18,008,775 Dy n egy Holdi n gs I n c., se n ior n ote, 8.375%, 5/01/16 U n ited States 20,000,000 14,700,000 d I n terge n NV, se n ior secured n ote, 144A, 9.00%, 6/30/17 Netherla n ds 25,000,000 26,500,000 NRG E n ergy I n c., se n ior n ote, 7.25%, 2/01/14 U n ited States 8,500,000 8,691,250 7.375%, 2/01/16 U n ited States 20,000,000 20,150,000 7.375%, 1/15/17 U n ited States 5,000,000 5,062,500 d Texas Competitive Electric Holdi n gs Co. LLC/Texas Competitive Electric Holdi n gs Fi n a n ce I n c., se n ior sec. n ote, 144A, 15.00%, 4/01/21 U n ited States 14,200,000 12,922,000 Texas Competitive Electric Holdi n gs Co. LLC, se n ior n ote, A, 10.25%, 11/01/15 U n ited States 20,000,000 12,000,000 156,831,759 Total Corporate Bonds (Cost $3,109,567,408) 3,202,328,277 i,k Senior Floating Rate Interests 1.2% Materials 0.5% Novelis Corp., U.S. Term Loa n , 2.26%, 7/07/14 U n ited States 18,580,162 18,495,492 Media 0.2% U n ivisio n Commu n icatio n s I n c., I n itial Term Loa n , 4.506%, 9/29/14 U n ited States 8,825,516 8,398,008 Utilities 0.5% l Texas Competitive Electric Holdi n gs Co. LLC, Delayed Draw Term Loa n , 5.75%, 10/10/14 U n ited States 19,899,498 15,380,660 Total Senior Floating Rate Interests (Cost $42,038,813) 42,274,160 Total Investments before Short Term Investments (Cost $3,201,958,521) 3,253,148,734 26 | Semiannual Report Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund Country Shares Value Short Term Investments (Cost $130,521,651) 3.8% Money Market Funds 3.8% a,m I n stitutio n al Fiduciary Trust Mo n ey Market Portfolio U n ited States 130,521,651 $ 130,521,651 Total Investments (Cost $3,332,480,172) 98.5% 3,383,670,385 Other Assets, less Liabilities 1.5% 50,357,604 Net Assets 100.0% $ 3,434,027,989 See Abbreviations on page 44. Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 9 regarding restricted securities. c See Note 11 regarding holdings of 5% voting securities. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At November 30, 2010, the aggregate value of these securities was $1,219,953,669, representing 35.53% of net assets. e Income may be reflected in the redemption value or received in additional securities and/or cash. f See Note 8 regarding defaulted securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2010, the aggregate value of these securities was $419,405, representing 0.01% of net assets. h Perpetual security with no stated maturity date. i The coupon rate shown represents the rate at period end. j Income may be received in additional securities and/or cash. k See Note 1(e) regarding senior floating rate interests. l Security purchased on a delayed delivery basis. See Note 1(c). m See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | 27 Franklin High Income Trust Statement of Investments, November 30, 2010 (unaudited) (continued) Franklin High Income Fund At November 30, 2010, the Fund had the following forward exchange contract outstanding. See Note 1(d). Settlement Unrealized Unrealized Currency Counterparty Type Quantity Contract Amount Date Appreciation Depreciation Euro DBAB Sell 4,868,750 $ 7,098,151 12/15/10 $ 779,348 $  28 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Statements Statement of Assets and Liabilities November 30, 2010 (u n audited) Franklin High Income Fund Assets: I n vestme n ts i n securities: Cost - U n affiliated issuers $ 3,176,420,035 Cost - No n -co n trolled affiliated issuers (Note 11) 25,538,486 Cost - Sweep Mo n ey Fu n d (Note 7) 130,521,651 Total cost of i n vestme n ts $ 3,332,480,172 Value - U n affiliated issuers $ 3,253,148,734 Value - No n -co n trolled affiliated issuers (Note 11)  Value - Sweep Mo n ey Fu n d (Note 7) 130,521,651 Total value of i n vestme n ts 3,383,670,385 Cash 60,796 Receivables: I n vestme n t securities sold 6,081,000 Capital shares sold 8,781,924 I n terest 67,559,053 U n realized appreciatio n o n forward excha n ge co n tracts 779,348 Other assets 8,789 Total assets 3,466,941,295 Liabilities: Payables: I n vestme n t securities purchased 19,451,935 Capital shares redeemed 10,866,946 Affiliates 2,113,187 Accrued expe n ses a n d other liabilities 481,238 Total liabilities 32,913,306 Net assets, at value $ 3,434,027,989 Net assets co n sist of: Paid-i n capital $ 4,284,253,450 U n distributed n et i n vestme n t i n come 11,765,176 Net u n realized appreciatio n (depreciatio n ) 51,969,561 Accumulated n et realized gai n (loss) (913,960,198 ) Net assets, at value $ 3,434,027,989 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin High Income Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) November 30, 2010 (u n audited) Franklin High Income Fund Class A: Net assets, at value $ 2,528,135,520 Shares outsta n di n g 1,272,957,831 Net asset value per share a $ 1.99 Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ 2.08 Class B: Net assets, at value $ 38,896,180 Shares outsta n di n g 19,656,852 Net asset value a n d maximum offeri n g price per share a $ 1.98 Class C: Net assets, at value $ 445,891,255 Shares outsta n di n g 222,944,973 Net asset value a n d maximum offeri n g price per share a $ 2.00 Class R: Net assets, at value $ 159,409,216 Shares outsta n di n g 79,406,796 Net asset value a n d maximum offeri n g price per share $ 2.01 Advisor Class: Net assets, at value $ 261,695,818 Shares outsta n di n g 131,611,890 Net asset value a n d maximum offeri n g price per share $ 1.99 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 30 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Financial Statements (continued) Statement of Operations for the six mo n ths e n ded November 30, 2010 (u n audited) Franklin High Income Fund I n vestme n t i n come: Divide n ds $ 487,555 I n terest 137,815,665 Total i n vestme n t i n come 138,303,220 Expe n ses: Ma n ageme n t fees (Note 3a) 7,470,678 Distributio n fees: (Note 3c) Class A 1,868,904 Class B 144,071 Class C 1,398,142 Class R 355,561 Tra n sfer age n t fees (Note 3e) 1,949,796 Custodia n fees (Note 4) 22,830 Reports to shareholders 118,166 Registratio n a n d fili n g fees 87,309 Professio n al fees 45,619 Trustees fees a n d expe n ses 86,483 Other 45,456 Total expe n ses 13,593,015 Expe n se reductio n s (Note 4) (12 ) Net expe n ses 13,593,003 Net i n vestme n t i n come 124,710,217 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from: I n vestme n ts: U n affiliated issuers 40,558,422 No n -co n trolled affiliated issuers (Note 11) (1,685,375 ) Net realized gai n (loss) 38,873,047 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n : I n vestme n ts 117,089,059 Tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies (315,015 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) 116,774,044 Net realized a n d u n realized gai n (loss) 155,647,091 Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 280,357,308 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin High Income Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin High Income Fund Six Months Ended November 30, 2010 Year Ended (unaudited) May 31, 2010 I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 124,710,217 $ 238,459,496 Net realized gai n (loss) from i n vestme n ts a n d foreig n curre n cy tra n sactio n s 38,873,047 (69,809,959 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts a n d tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies 116,774,044 402,965,987 Net i n crease (decrease) i n n et assets resulti n g from operatio n s 280,357,308 571,615,524 Distributio n s to shareholders from n et i n vestme n t i n come: Class A (88,003,250 ) (175,366,494 ) Class B (1,534,758 ) (4,833,477 ) Class C (14,323,344 ) (28,567,650 ) Class R (4,763,203 ) (6,124,988 ) Advisor Class (8,608,088 ) (16,036,124 ) Total distributio n s to shareholders (117,232,643 ) (230,928,733 ) Capital share tra n sactio n s: (Note 2) Class A 120,589,664 218,240,503 Class B (11,833,628 ) (27,545,671 ) Class C 26,291,859 43,060,618 Class R 30,549,654 72,665,791 Advisor Class 61,443,895 15,485,859 Total capital share tra n sactio n s 227,041,444 321,907,100 Net i n crease (decrease) i n n et assets 390,166,109 662,593,891 Net assets: Begi nn i n g of period 3,043,861,880 2,381,267,989 E n d of period $ 3,434,027,989 $ 3,043,861,880 U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of period $ 11,765,176 $ 4,287,602 32 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin High Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin High Income Fund (Fund). The Fund offers five classes of shares: Class A, Class B, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments trade in the over-the-counter market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary Semiannual Report | 33 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Funds Board of Trustees. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. 34 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Securities Purchased on a Delayed Delivery Basis The Fund may purchase securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. d. Derivative Financial Instruments The Fund invested in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, unfavorable movements in the value of a foreign currency relative to the U.S. dollar, and the potential for market movements which expose the Fund to gains or losses in excess of the amounts shown on the Statement of Assets and Liabilities. Realized gain and loss and unrealized appreciation and depreciation on these contracts for the period are included in the Statement of Operations. The Fund entered into forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the Funds investment objectives. See Note 10 regarding other derivative information. e. Senior Floating Rate Interests Senior secured corporate loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR). Senior secured corporate loans often require prepayment of principal from excess cash flows or at the discretion of the borrower. As a result, actual maturity may be substantially less than the stated maturity. Senior secured corporate loans in which the Fund invests are generally readily marketable, but may be subject to some restrictions on resale. Semiannual Report | 35 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) f. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. The Funds application of those tax rules is subject to its understanding. The Fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of November 30, 2010, and for all open tax years, the Fund has determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. The Fund is not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax effects will significantly change in the next twelve months. g. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Facility fees are recognized as income over the expected term of the loan. Dividend income is recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. 36 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) h. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. i. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At November 30, 2010, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Six Months Ended Year Ended November 30, 2010 May 31, 2010 Shares Amount Shares Amount Class A Shares: Shares sold 169,932,361 $ 332,760,895 355,877,697 $ 660,650,298 Shares issued i n rei n vestme n t of distributio n s 31,056,033 60,271,271 62,625,173 115,573,917 Shares redeemed (138,909,500 ) (272,442,502 ) (298,897,839 ) (557,983,712 ) Net i n crease (decrease) 62,078,894 $ 120,589,664 119,605,031 $ 218,240,503 Class B Shares: Shares sold 540,274 $ 1,050,670 2,714,354 $ 4,940,557 Shares issued i n rei n vestme n t of distributio n s 508,191 981,754 1,568,608 2,868,928 Shares redeemed (7,098,457 ) (13,866,052 ) (19,078,297 ) (35,355,156 ) Net i n crease (decrease) (6,049,992 ) $ (11,833,628 ) (14,795,335 ) $ (27,545,671 ) Class C Shares: Shares sold 35,290,930 $ 69,559,061 68,347,621 $ 127,043,124 Shares issued i n rei n vestme n t of distributio n s 5,123,663 10,023,471 10,554,251 19,576,350 Shares redeemed (27,003,501 ) (53,290,673 ) (55,132,143 ) (103,558,856 ) Net i n crease (decrease) 13,411,092 $ 26,291,859 23,769,729 $ 43,060,618 Semiannual Report | 37 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 2. S HARES OF B ENEFICIAL I NTEREST (continued) Six Months Ended Year Ended November 30, 2010 May 31, 2010 Shares Amount Shares Amount Class R Shares: Shares sold 23,259,444 $ 46,074,536 54,719,843 $ 103,176,759 Shares issued i n rei n vestme n t of distributio n s 2,367,262 4,650,467 3,155,305 5,937,196 Shares redeemed (10,200,560 ) (20,175,349 ) (19,223,630 ) (36,448,164 ) Net i n crease (decrease) 15,426,146 $ 30,549,654 38,651,518 $ 72,665,791 Advisor Class Shares: Shares sold 59,453,352 $ 116,145,583 92,950,425 $ 169,616,168 Shares issued i n rei n vestme n t of distributio n s 2,703,885 5,262,671 4,247,411 7,841,259 Shares redeemed (30,550,253 ) (59,964,359 ) (87,141,756 ) (161,971,568 ) Net i n crease (decrease) 31,606,984 $ 61,443,895 10,056,080 $ 15,485,859 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Fra n kli n Advisers, I n c. (Advisers) Fra n kli n Templeto n Services, LLC (FT Services) Fra n kli n Templeto n Distributors, I n c. (Distributors) Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Affiliation I n vestme n t ma n ager Admi n istrative ma n ager Pri n cipal u n derwriter Tra n sfer age n t a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annualized Fee Rate Net Assets 0.625 % Up to a n d i n cludi n g $100 millio n 0.500 % Over $100 millio n , up to a n d i n cludi n g $250 millio n 0.450 % Over $250 millio n , up to a n d i n cludi n g $7.5 billio n 0.440 % Over $7.5 billio n , up to a n d i n cludi n g $10 billio n 0.430 % Over $10 billio n , up to a n d i n cludi n g $12.5 billio n 0.420 % Over $12.5 billio n , up to a n d i n cludi n g $15 billio n 0.400 % Over $15 billio n , up to a n d i n cludi n g $17.5 billio n 0.380 % Over $17.5 billio n , up to a n d i n cludi n g $20 billio n 0.360 % Over $20 billio n , up to a n d i n cludi n g $35 billio n 0.355 % Over $35 billio n , up to a n d i n cludi n g $50 billio n 0.350 % I n excess of $50 billio n 38 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C, and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on average daily net assets, for each class, are as follows: Reimburseme n t Pla n : Class A 0.15 % Compe n satio n Pla n s: Class B 0.65 % Class C 0.65 % Class R 0.50 % d. Sales Charges/Underwriting Agreements Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ 481,896 Co n ti n ge n t deferred sales charges retai n ed $ 14,177 e. Transfer Agent Fees For the period ended November 30, 2010, the Fund paid transfer agent fees of $1,949,796, of which $1,134,094 was retained by Investor Services. Semiannual Report | 39 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended November 30, 2010, the custodian fees were reduced as noted in the Statement of Operations. 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At May 31, 2010, the capital loss carryforwards were as follows: Capital loss carryforwards expiri n g i n : 2011 $ 291,020,377 2012 273,193,753 2013 56,708,693 2014 100,305,761 2017 74,931,197 2018 146,834,317 $ 942,994,098 For tax purposes, realized capital losses occurring subsequent to October 31 may be deferred and treated as occurring on the first day of the following fiscal year. At May 31, 2010, the Fund deferred realized capital losses $9,839,145. At November 30, 2010, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of i n vestme n ts $ 3,336,561,262 U n realized appreciatio n $ 212,112,846 U n realized depreciatio n (165,003,723 ) Net u n realized appreciatio n (depreciatio n ) $ 47,109,123 Net investment income differs for financial statement and tax purposes primarily due to differing treatments of defaulted securities, foreign currency transactions, payments-in-kind and bond discounts and premiums. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of foreign currency transactions, payments-in-kind and bond discounts and premiums. 40 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended November 30, 2010, aggregated $1,026,930,185 and $853,969,359, respectively. 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Fund may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 8. C REDIT R ISK AND D EFAULTED S ECURITIES At November 30, 2010, the Fund had 97.64% of its portfolio invested in high yield, senior secured floating rate notes, or other securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At November 30, 2010 the aggregate value of these securities was $590,735, representing 0.02% of the Funds net assets. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The securities have been identified on the accompanying Statement of Investments. 9. R ESTRICTED S ECURITIES The Fund may invest in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Fund may have registration rights for restricted securities. The issuer generally incurs all registration costs. Semiannual Report | 41 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 9. R ESTRICTED S ECURITIES (continued) At November 30, 2010, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value 4,853,892 Cambridge I n dustries Liquidati n g Trust I n terest 1/09/02 $  $ 14,562 793,966 Harvard I n dustries I n c. 8/20/96-11/24/98 25,538,486  Total Restricted Securities (0.00% a of Net Assets) $ 14,562 a Rounds to less than 0.01% of net assets. 10. O THER D ERIVATIVE I NFORMATION At November 30, 2010, the Fund has invested in derivative contracts which are reflected on the Statement of Assets and Liabilities as follows: Asset Derivatives Liability Derivatives Derivative Contracts Not Accounted for as Hedging Instruments Statement of Assets and Liabilities Location Fair Value Amount Statement of Assets and Liabilities Location Fair Value Amount Foreig n excha n ge contracts U n realized appreciatio n o n forward excha n ge co n tracts $ 779,348 U n realized depreciatio n o n forward excha n ge co n tracts $  For the period ended November 30, 2010, the effect of derivative contracts on the Funds Statement of Operations was as follows: Derivative Contracts Not Accounted for as Hedging Instruments Statement of Operations Locations Realized Gain (Loss) for the Period Change in Unrealized Appreciation (Depreciation) for the Period Average Amount Outstanding During the Period a Foreig n excha n ge contracts Net realized gai n (loss) from foreig n curre n cy tra n sactio n s / Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n tra n slatio n of other assets a n d liabilities de n omi n ated i n foreig n curre n cies $  $ (315,015 ) 6,372,879 a Represents the average notional amount for other derivative contracts outstanding during the period. See Note 1(d) regarding derivative financial instruments. 42 | Semiannual Report Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 11. H OLDINGS OF 5% V OTING S ECURITIES OF P ORTFOLIO C OMPANIES The 1940 Act defines affiliated companies to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in affiliated companies for the Fund for the period ended November 30, 2010, were as shown below. Number of Number of Shares Held Shares Held Value at Realized at Beginning Gross Gross at End of End of Investment Capital Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Harvard Industries Inc. 793,966   793,966 $  $  $  VS Holdings Inc. 1,685,375  1,685,375    (1,685,375 ) Total Affiliated Securities (0.00% of Net Assets) $  $  $ (1,685,375 ) 12. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 21, 2011. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.10% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statement of Operations. During the period ended November 30, 2010, the Fund did not use the Global Credit Facility. 13. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) Semiannual Report | 43 Franklin High Income Trust Notes to Financial Statements (unaudited) (continued) Franklin High Income Fund 13. F AIR V ALUE M EASUREMENTS (continued) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. The following is a summary of the inputs used as of November 30, 2010, in valuing the Funds assets and liabilities carried at fair value: Level 1 Level 2 Level 3 Total Assets: I n vestme n ts i n Securities Equity I n vestme n ts: a Automobiles & Compo n e n ts $  $  $ 14,562 b $ 14,562 Ba n ks 216,000   216,000 Diversified Fi n a n cials  6,250,125  6,250,125 Media 1,871,210 194,400  2,065,610 Se n ior Floati n g Rate I n terests  42,274,160  42,274,160 Corporate Bo n ds  3,201,908,872 419,405 3,202,328,277 Short Term I n vestme n ts 130,521,651   130,521,651 Total I n vestme n ts i n Securities $ 132,608,861 $ 3,250,627,557 $ 433,967 b $ 3,383,670,385 Forward Excha n ge Co n tracts $  $ 779,348 $  $ 779,348 a Includes common and preferred stocks as well as other equity investments. b Includes securities determined to have no value at November 30, 2010. 14. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. ABBREVIATIONS Counterparty Currency Selected Portfolio DBAB - Deutsche Ba n k AG EUR - Euro FRN - Floati n g Rate Note PIK - Payme n t-I n -Ki n d 44 | Semiannual Report Franklin High Income Trust Shareholder Information Franklin High Income Fund Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 500 East Broward Boulevard, Suite 1500, Fort Lauderdale, FL 33394, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 45 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Sign up for electronic delivery on franklintempleton. com Semiannual Report and Shareholder Letter F RANKLIN H IGH I NCOME F
